Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 01/28/2021. Claims 11-12 are cancelled. Claims 1-10 and 13-19 are pending for examination.
Claim Objections
Claims 1-5, 7-10, 13-16 and 18-19 are objected to because of the following informalities:  
Claim 1 recites, in lines 5-12, “… a control entry(ies) … to the control entry(ies); … among a device(s) and an apparatus(es) mounted on a vehicle; … the control entry(ies) …”.
The ( ) present a numeric or plurality issue. It is recommended to replace all "( ) terms" with "at least one of terms" and remove the ( ).
Claims 2-5, 7-10, 13-16 and 18-19 are objected to for a similar reason as claim 1.
Claim 9 recites " The control apparatus … according to claim 1". Independent claim 7 is the control apparatus independent claim. It is recommended to change claim 9 to read " The control apparatus … according to claim 7".    
Claim 11-12 reads "[Claim 11] - [Claim 12] (Currently Amended)" …it is recommended change this line to read [Claim 11] - [Claim 12] .
Appropriate correction is required.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
          Claim limitations “control entry holding part” (claims 1-3, claim 10, and claims 13-14), “packet processing part” (claims 1-3, claim 10, and claims 13-14), “time synchronization part” (claim 1, claims 6-7, claim 10, and claim 17), “state change part” (claims 1-5, claim 10, and claims 13-16), “control apparatus side time synchronization part” (claim 7), “control entry setting part” (claim 7), and “change control part” (claim 7) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “part” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7, 10, 13-17 are have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Fig. Fig. 5 show the “control entry holding part”, “packet processing part", “time synchronization part”, “state change part”, “control apparatus side time synchronization part”, “control entry setting part”, and “change control part”. Fig. 15 show a processor/CUP.  In the specification, par0019, par0060 and par0070 show a processor/CPU. The independent claims have processors, so the corresponding structure of the claimed “control entry holding part”, “packet processing part", “time synchronization part”, “state change part”, “control apparatus side time synchronization part”, “control entry setting part”, and “change control part” are processors or hardware.
          If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          Claims 1-2, 4-5, 7-9, 10, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 1-2, 4-5, 7-9, 10, 13, 15-16 and 18-19 recite “…combination of the control entry…” . It is unclear how one can have a combination of one entry in at least one embodiment.
          Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis. Claims 1 and 6 recite “…a time…”. It is unclear if the “…a time…” in independent claim 1 is the same “…a time…” in dependent claim 6. It is recommended to change claim 6 to recite “…the time…”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20150016279A1) hereinafter Zhang in view of Iwata (US20200195619A1) hereinafter Iwata. 
As per claim 1. A switch, comprising: (Zhang, Fig. 3, par0040 teaches managed forwarding element 300 [a switch]).
at least a processor; and a memory in circuit communication with the processor, wherein the processor is configured to execute program instructions stored in the memory to implement: (Zhang, Fig. 3, par0161-0168 teaches the system memory 2225, and the permanent storage device 2235. From these various memory units, the processing unit(s) 2210 retrieve instructions to execute and data to process in order to execute the processes of the invention).
a control entry holding part which holds a control entry(ies) set by a predetermined control apparatus; (Zhang, Fig. 3, par0035, par0040-0041, par0077-0080 teaches the network control system actually generates flow entries….the forwarding tables 340 [control entry holding part] contain numerous flow entries [holds a control entry(ies)] ….. The flow entries are those that a network controller [control apparatus] has generated).
a packet processing part which processes a received packet with reference to the control entry(ies); (Zhang, Fig. 3, par0041, 0070, 0163 teaches a flow expression contains a set of match conditions, which filter packets based on the packet headers and/or metadata (e.g., register values stored for the packets by the MFE 300). When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry (in an order specified by the flow entry, in some embodiments) to the packet. ….the packet 815 [a received packet] has its context register initially set to the value “1” upon being received. As such, it matches [reference to the control entry(ies)] the first flow entry 1 based on its source MAC address (“A”). This flow entry, as shown, specifies for the MFE to increment the context register reg1 (to the value “2”)… the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
a state change part which changes a combination of the control entry(ies) (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [which changes a combination of the control entry(ies)]).
changes a combination of the control entry(ies) which the packet processing part refers to (Zhang, Fig. 3, par0041, 0070, 0163 teaches a flow expression contains a set of match conditions, which filter [refers to] packets based on the packet headers and/or metadata (e.g., register values stored for the packets by the MFE 300). When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified [changes a combination] by the flow entry [control entry(ies)]  (in an order specified by the flow entry, in some embodiments) to the packet. ….the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
          Zhang does not explicitly discloses a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; using a time for which the time synchronization has been performed.
         Iwata however discloses a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; and (Iwata, Fig. 2, par0052, 0079-0080 teaches a synchronization processing unit [a time synchronization part] configured to perform synchronization processing of carrying out time synchronization of the on-vehicle [mounted on a vehicle] communication device itself with the another on-vehicle communication device… Referring to FIG. 2, a vehicle control system 401 is provided with switch devices 201A, 201B, and 201C, a drive support ECU (Electronic Control Unit) 210, sensors 211A, 211B, and 211C, a body control ECU 220, and body ECUs 221A and 221B…..the switch device 201B [an apparatus(es)] operates as a master device 151, and the sensor 211C operates as a slave device 101, for example, so that the sensor 211C performs synchronization processing of synchronizing the time of the sensor 211C itself with the time of the switch device 201B. In such a manner, it is possible to synchronize clock units [performs time synchronization among a device(s)] in the drive support ECU 210, the sensor 211A, the sensor 211B, and the sensor 211C with each other).
using a time for which the time synchronization has been performed. (Iwata, par0058-0059 teaches the slave device 101 and the master device 151 are examples of an on-vehicle communication device. The slave device 101 and the master device 151 each have a clock unit and measure time independently. The slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with [using a time for which the time synchronization has been performed] the time of the master device 151. This causes time synchronization between the slave device 101 and the master device 151).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; using a time for which the time synchronization has been performed, as taught by Iwata in the switch of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.

As per claim 2. Zhang and Iwata disclose the switch of claim 1.
          Zhang further discloses wherein the control entry holding part holds a plurality of tables each of which has a different combination of the control entry(ies), and (Zhang, par0040-0041 teaches MFE 300 includes …and a set of forwarding tables 340. The MFE … processes the packets through the forwarding tables 340 [control entry holding part holds a plurality of tables] …. The forwarding tables 340 contain numerous flow entries [different combination of the control entry(ies]). Each flow entry is made up of a set of qualifiers and a set of actions. … When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry to the packet. One of these actions, in some embodiments, is a resubmit action, that sends the packet to the dispatch port 330, and then back to the forwarding tables to match a different flow entry.).
the state change part switches over a table which the packet processing part refers to (Zhang, Fig. 8 (table 800), par0097, par0163  teaches next, the process 1100 selects (at 1115) one of the flow entries identified at operation 1110….the order in which the flow reachability analysis application selects [the state change part switches over a table] the possible flow entries for a particular stage is not of consequence. Thus, the process 1100 may select these flow entries in an order in which they are stored by the application, in a random order, etc. ….the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
          Zhang does not explicitly discloses according to the time.
         Iwata however discloses according to the time (Iwata, par0058-0059 teaches the slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with the time of [according to the time] the master device 151. This causes time synchronization between the slave device 101 and the master device 151.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of according to the time, as taught by Iwata in the switch of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.

As per claim 3. Zhang and Iwata disclose the switch of claim 2.
          Zhang further discloses wherein the state change part switches over a table which the packet processing part refers to by changing a referenced destination table in a control entry that instructs to refer to other table, (Zhang, par0041, par0098, par0105 teaches the forwarding tables 340 contain numerous flow entries. Each flow entry is made up of a set of qualifiers and a set of actions. … When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry to the packet. One of these actions, in some embodiments, is a resubmit action, that sends the packet to the dispatch port 330, and then back to the forwarding tables to match a different flow entry.)….upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changing a referenced destination table in a control entry that instructs to refer to other table]).
out of the control entry(ies) held in the control entry holding part. (Zhang, Fig. 3, par0035, par0040-0041teaches the network control system actually generates flow entries….the forwarding tables 340 [control entry holding part] contain numerous flow entries).  

As per claim 5. Zhang and Iwata disclose the switch of claim 1.
           Zhang further discloses wherein the state change part changes priority given to the control entry(ies) in place of the change of the combination of the control entry(ies)  (Zhang, par0098, par0105, par0125 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths …. The MFE 1500 includes a set of forwarding tables 1515 with five flow entries. In the first stage 1505 (i.e., simulated by a first iteration of the flow reachability analysis), a packet 1525 having certain properties first matches flow entry 1 (which effectively allows the packet based on its source MAC address), then matches a low priority flow in the second stage. This low priority flow specifies to set the register value reg3 to 1, which causes the flow entry to next match the flow entry 4).
[The examiner will not map the following "or" condition since the first condition is mapped above - or in addition to the change of the combination of the control entry(ies)].  

As per claim 7. A control apparatus, comprising: (Zhang, Fig. 3, par0040 teaches managed forwarding element 300 [control apparatus])
at least a processor; and  a memory in circuit communication with the processor, wherein the processor is configured to execute program instructions stored in the memory to implement: 
 (Zhang, Fig. 3, par0161-0168 teaches the system memory 2225, and the permanent storage device 2235. From these various memory units, the processing unit(s) 2210 retrieve instructions to execute and data to process in order to execute the processes of the invention).
a control entry setting part which sets a control entry(ies) (Zhang, Fig. 3, par0035, par0040-0041, par0077-0080 teaches the network control system actually generates flow entries….the forwarding tables 340 [a control entry setting part] contain numerous flow entries [holds a control entry(ies)] ….. The flow entries are those that a network controller has generated).
to a switch(es) to be controlled; and (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller has generated (or would generate) for distribution to the MFEs [switch(es) to be controlled] implementing the logical network.). 
a change control part which instructs (Zhang, par0097-0098, par0105 teaches he process 1100 selects (at 1115) one of the flow entries identified at operation 1110 and identifies the transfer function for the selected flow entry…. upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application stores the possible flow entries identified at each iteration of operation 1110, the process [a change control part] will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [which changes a combination of the control entry(ies)]).
change of a combination(s) of the control entry(ies) (Zhang, Fig. 3, par0041, 0070, 0163 teaches a flow expression contains a set of match conditions, which filter [refers to] packets based on the packet headers and/or metadata (e.g., register values stored for the packets by the MFE 300). When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified [changes a combination] by the flow entry [control entry(ies)]  (in an order specified by the flow entry, in some embodiments) to the packet. ….the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
          Zhang does not explicitly discloses a control apparatus side time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; by designating a time for which the time synchronization has been performed
.         Iwata however discloses a control apparatus side time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; 
 (Iwata, Fig. 2, par0052, 0079-0080 teaches a synchronization processing unit [a control apparatus side time synchronization part] configured to perform synchronization processing of carrying out time synchronization of the on-vehicle [mounted on a vehicle] communication device itself with the another on-vehicle communication device… Referring to FIG. 2, a vehicle control system 401 is provided with switch devices 201A, 201B, and 201C, a drive support ECU (Electronic Control Unit) 210, sensors 211A, 211B, and 211C, a body control ECU 220, and body ECUs 221A and 221B…..the switch device 201B [an apparatus(es)] operates as a master device 151, and the sensor 211C operates as a slave device 101, for example, so that the sensor 211C performs synchronization processing of synchronizing the time of the sensor 211C itself with the time of the switch device 201B. In such a manner, it is possible to synchronize clock units [performs time synchronization among a device(s)] in the drive support ECU 210, the sensor 211A, the sensor 211B, and the sensor 211C with each other).
by designating a time for which the time synchronization has been performed. (Iwata, par0058-0059 teaches the slave device 101 and the master device 151 are examples of an on-vehicle communication device. The slave device 101 and the master device 151 each have a clock unit and measure time independently. The slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with [by designating a time for which the time synchronization has been performed] the time of the master device 151. This causes time synchronization between the slave device 101 and the master device 151).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of a control apparatus side time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; by designating a time for which the time synchronization has been performed, as taught by Iwata in the control apparatus of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.

As per claim 10. A communication system, comprising: (Zhang, Fig. 2, par0038 teaches a physical implementation of the logical network 100…. the physical infrastructure of the managed network 200 [communication system] includes three host machines 205-215 for hosting virtual machines.])
at least a processor; and a memory in circuit communication with the processor, wherein the processor is confiqured to execute program instructions stored in the memory to implement:  (Zhang, Fig. 3, par0161-0168 teaches the system memory 2225, and the permanent storage device 2235. From these various memory units, the processing unit(s) 2210 retrieve instructions to execute and data to process in order to execute the processes of the invention).
a switch(es) each of which comprises: (Zhang, Fig. 3, par0040 teaches managed forwarding element 300 [a switch]).
a control entry holding part which holds a control entry(ies) set by a predetermined control apparatus; (Zhang, Fig. 3, par0035, par0040-0041, par0077-0080 teaches the network control system actually generates flow entries….the forwarding tables 340 [control entry holding part] contain numerous flow entries [holds a control entry(ies)] ….. The flow entries are those that a network controller [control apparatus] has generated).
a packet processing part which processes a received packet with reference to the control entry(ies); which the packet processing part refers to; (Zhang, Fig. 3, par0041, 0070, 0163 teaches a flow expression contains a set of match conditions, which filter packets based on the packet headers and/or metadata (e.g., register values stored for the packets by the MFE 300). When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry (in an order specified by the flow entry, in some embodiments) to the packet. ….the packet 815 [a received packet] has its context register initially set to the value “1” upon being received. As such, it matches [reference to the control entry(ies)] the first flow entry 1 based on its source MAC address (“A”). This flow entry, as shown, specifies for the MFE to increment the context register reg1 (to the value “2”)… the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
a state change part which changes a combination of the control entry(ies) (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [which changes a combination of the control entry(ies)]).
a control apparatus which instructs (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller [control apparatus] has generated (or would generate) for distribution to the MFEs [instructs the switch(es)] implementing the logical network.).
a timing at which (Zhang, par0078 teaches  the process 900 could be performed for each MFE in the system each time [timing at which] new flow entries are generated based on logical network state updates).
the combination(s) of the control entity(ies) is(are) changed to the switch(es). (Zhang, Fig. 3, par0041, 0070, 0163 teaches a flow expression contains a set of match conditions, which filter [refers to] packets based on the packet headers and/or metadata (e.g., register values stored for the packets by the MFE 300). When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified [changes a combination] by the flow entry [control entry(ies)]  (in an order specified by the flow entry, in some embodiments) to the packet. ….the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
          Zhang does not explicitly discloses a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; using a time for which time synchronization has been performed.
         Iwata however discloses a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; (Iwata, Fig. 2, par0052, 0079-0080 teaches a synchronization processing unit [a time synchronization part] configured to perform synchronization processing of carrying out time synchronization of the on-vehicle [mounted on a vehicle] communication device itself with the another on-vehicle communication device… Referring to FIG. 2, a vehicle control system 401 is provided with switch devices 201A, 201B, and 201C, a drive support ECU (Electronic Control Unit) 210, sensors 211A, 211B, and 211C, a body control ECU 220, and body ECUs 221A and 221B…..the switch device 201B [an apparatus(es)] operates as a master device 151, and the sensor 211C operates as a slave device 101, for example, so that the sensor 211C performs synchronization processing of synchronizing the time of the sensor 211C itself with the time of the switch device 201B. In such a manner, it is possible to synchronize clock units [performs time synchronization among a device(s)] in the drive support ECU 210, the sensor 211A, the sensor 211B, and the sensor 211C with each other).
using a time for which time synchronization has been performed. (Iwata, par0058-0059 teaches the slave device 101 and the master device 151 are examples of an on-vehicle communication device. The slave device 101 and the master device 151 each have a clock unit and measure time independently. The slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with [using a time for which the time synchronization has been performed] the time of the master device 151. This causes time synchronization between the slave device 101 and the master device 151).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of a time synchronization part which performs time synchronization among a device(s) and an apparatus(es) mounted on a vehicle; using a time for which time synchronization has been performed, as taught by Iwata in the communication system of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.

As per claim 13. Zhang and Iwata disclose the communication system of claim 10.
          Zhang further discloses wherein the control entry holding part holds a plurality of tables each of which has a different combination of the control entry(ies), and (Zhang, par0040-0041 teaches MFE 300 includes …and a set of forwarding tables 340. The MFE … processes the packets through the forwarding tables 340 [control entry holding part holds a plurality of tables] …. The forwarding tables 340 contain numerous flow entries [different combination of the control entry(ies]). Each flow entry is made up of a set of qualifiers and a set of actions. … When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry to the packet. One of these actions, in some embodiments, is a resubmit action, that sends the packet to the dispatch port 330, and then back to the forwarding tables to match a different flow entry.).
the state change part switches over a table which the packet processing part refers to (Zhang, Fig. 8 (table 800), par0097, par0163  teaches next, the process 1100 selects (at 1115) one of the flow entries identified at operation 1110….the order in which the flow reachability analysis application selects [the state change part switches over a table] the possible flow entries for a particular stage is not of consequence. Thus, the process 1100 may select these flow entries in an order in which they are stored by the application, in a random order, etc. ….the processing unit(s) 2210 [a packet processing part] retrieve instructions to execute and data to process).
          Zhang does not explicitly discloses according to the time.
         Iwata however discloses according to the time (Iwata, par0058-0059 teaches the slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with the time of [according to the time] the master device 151. This causes time synchronization between the slave device 101 and the master device 151.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of according to the time, as taught by Iwata in the communication system of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.

As per claim 14. Zhang and Iwata disclose the communication system of claim 13.
          Zhang further discloses wherein the state change part switches over a table which the packet processing part refers to by changing a referenced destination table in a control entry that instructs to refer to other table, (Zhang, par0041, par0098, par0105 teaches the forwarding tables 340 contain numerous flow entries. Each flow entry is made up of a set of qualifiers and a set of actions. … When a packet meets the match conditions for a particular flow entry, the MFE 300 applies the set of actions specified by the flow entry to the packet. One of these actions, in some embodiments, is a resubmit action, that sends the packet to the dispatch port 330, and then back to the forwarding tables to match a different flow entry.)….upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changing a referenced destination table in a control entry that instructs to refer to other table]).
out of the control entry(ies) held in the control entry holding part. (Zhang, Fig. 3, par0035, par0040-0041teaches the network control system actually generates flow entries….the forwarding tables 340 [control entry holding part] contain numerous flow entries).  
 
As per claim 16. Zhang and Iwata disclose communication system according to claim 10.
           Zhang further discloses wherein the state change part changes priority given to the control entry(ies) in place of the change of the combination of the control entry(ies) (Zhang, par0098, par0105, par0125 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths …. The MFE 1500 includes a set of forwarding tables 1515 with five flow entries. In the first stage 1505 (i.e., simulated by a first iteration of the flow reachability analysis), a packet 1525 having certain properties first matches flow entry 1 (which effectively allows the packet based on its source MAC address), then matches a low priority flow in the second stage. This low priority flow specifies to set the register value reg3 to 1, which causes the flow entry to next match the flow entry 4).
[The examiner will not map the following "or" condition since the first condition is mapped above - or in addition to the change of the combination of the control entry(ies)].  

Claims 4, 8-9, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Iwata, and further in view of Ueno (US20120020361A1) hereinafter Ueno.
As per claim 4. Zhang and Iwata disclose the switch of claim 1.
          Zhang further discloses wherein the state change part changes the combination of the control entry(ies) (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang and Iwata do not explicitly disclose by setting a time-out value based on the time to the control entry(ies).
         Ueno however discloses by setting a time-out value based on the time to the control entry(ies) (Ueno, par0090-0092 teaches if the non-traffic period regarding an entry exceeds a predetermined threshold value [setting a time-out value based on the time], that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out occurs, instructs the flow table setting block 150 to delete the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of by setting a time-out value based on the time to the control entry(ies), as taught by Ueno in the switch of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.

As per claim 8. Zhang and Iwata disclose the control apparatus of claim 7.
          Zhang further discloses wherein the control apparatus instructs the switch(es) (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller [control apparatus] has generated (or would generate) for distribution to the MFEs [instructs the switch(es)] implementing the logical network.).
to a designated control entity(ies) in such a manner that a combination(s) of the control entity(ies) is(are) changed (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang does not explicitly discloses at the designated time.
         Iwata however discloses at the designated time (Iwata, par0058-0059 teaches the slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with the time of [at the designated time] the master device 151. This causes time synchronization between the slave device 101 and the master device 151.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of at the designated time, as taught by Iwata in the control apparatus of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.
          Zhang and Iwata do not explicitly disclose to set a time-out value(s).
         Ueno however discloses to set a time-out value(s) (Ueno, par0090-0092 teaches if the non-traffic period regarding an entry exceeds a predetermined threshold value [setting a time-out value based on the time], that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out occurs, instructs the flow table setting block 150 to delete the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of to set a time-out value(s), as taught by Ueno in the control apparatus of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.

As per claim 9. Zhang and Iwata disclose the control apparatus of claim 7.
          Zhang further discloses wherein the control apparatus instructs, the switch(es) (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller [control apparatus] has generated (or would generate) for distribution to the MFEs [instructs the switch(es)] implementing the logical network.).
the combination(s) of the control entity(ies) is(are) changed (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang and Iwata do not explicitly disclose a timing at which to delete entry.
         Ueno however discloses a timing at which to delete entry (Ueno, par0088-0092 teaches the entry control block 140 of the controller 100 calculates a “non-traffic period” with respect to each entry, by using the statistics information and a built-in timer. The non-traffic period is a period during which no traffic flows. If the non-traffic period regarding an entry exceeds a predetermined threshold value, that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out [a timing] occurs, instructs the flow table setting block 150 to delete [delete entry] the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of a timing at which to delete entry, as taught by Ueno in the control apparatus of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.

As per claim 15 Zhang and Iwata disclose the communication system of claim 10.
          Zhang further discloses wherein the state change part changes the combination of the control entry(ies) (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang and Iwata do not explicitly disclose by setting a time-out value based on the time to the control entry(ies).
         Ueno however discloses by setting a time-out value based on the time to the control entry(ies) (Ueno, par0090-0092 teaches if the non-traffic period regarding an entry exceeds a predetermined threshold value [setting a time-out value based on the time], that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out occurs, instructs the flow table setting block 150 to delete the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of by setting a time-out value based on the time to the control entry(ies), as taught by Ueno in the communication system of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.
As per claim 18. Zhang and Iwata disclose the communication system of claim 10.
          Zhang further discloses wherein the control apparatus instructs the switch(es) (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller [control apparatus] has generated (or would generate) for distribution to the MFEs [instructs the switch(es)] implementing the logical network.).
to a designated control entity(ies) in such a manner that a combination(s) of the control entity(ies) is(are) changed (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang does not explicitly discloses at the designated time.
         Iwata however discloses at the designated time (Iwata, par0058-0059 teaches the slave device 101 performs synchronization processing of synchronizing the time of the slave device 101 itself with the time of [at the designated time] the master device 151. This causes time synchronization between the slave device 101 and the master device 151.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of at the designated time, as taught by Iwata in the communication system of Zhang, so on-vehicle communication device can recognize data creation time , and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.
          Zhang and Iwata do not explicitly disclose to set a time-out value(s).
         Ueno however discloses to set a time-out value(s) (Ueno, par0090-0092 teaches if the non-traffic period regarding an entry exceeds a predetermined threshold value [setting a time-out value based on the time], that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out occurs, instructs the flow table setting block 150 to delete the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well.).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of to set a time-out value(s), as taught by Ueno in the communication system of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.

As per claim 19. Zhang and Iwata disclose the communication system of claim 10.
          Zhang further discloses wherein the control apparatus instructs, the switch(es) (Zhang, par0142 teaches the process 1800 begins (at 1805) by receiving flow entries for the MFEs that implement a logical network. The flow entries are those that a network controller [control apparatus] has generated (or would generate) for distribution to the MFEs [instructs the switch(es)] implementing the logical network.).
the combination(s) of the control entity(ies) is(are) changed (Zhang, par0098, par0105 teaches upon selection of the flow entry for analysis, the process marks (at 1120) the selected flow entry as reachable. In some embodiments, this entails modifying a flag that is part of a data structure representing the flow entry (e.g., changing a bit value from 0 to 1) [state change]. If the flow entry is already marked as reachable, then the application does not modify this status…..the analysis application [a state change part] stores the possible flow entries identified at each iteration of operation 1110, the process will already have the possible flow entries for the current stage identified, and will have kept track of whether the flow entry has been processed for this stage. This is a separate piece of data than the reachability flag used at operation 1120, as a flow entry may need to be used multiple times for multiple different paths [changes a combination of the control entry(ies)]).
          Zhang and Iwata do not explicitly disclose a timing at which to delete entry.
         Ueno however discloses a timing at which to delete entry (Ueno, par0088-0092 teaches the entry control block 140 of the controller 100 calculates a “non-traffic period” with respect to each entry, by using the statistics information and a built-in timer. The non-traffic period is a period during which no traffic flows. If the non-traffic period regarding an entry exceeds a predetermined threshold value, that is, if time-out occurs regarding an entry, the processing proceeds to Step S230. The entry control block 140, when detecting the entry where time-out [a timing] occurs, instructs the flow table setting block 150 to delete [delete entry] the detected entry. Also, if entry integration or the like is necessary at this time, the entry control block 140 instructs the flow table setting block 150 to do it as well).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of a timing at which to delete entry, as taught by Ueno in the communication system of Zhang and Iwata, so if an entry matching the received packet is registered on the flow table, the open flow switch executes processing designated by the action of the matching entry on the received packet, see Ueno par0004.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Iwata, and further in view of Ogawa (US20170176953A1) hereinafter Ogawa.
As per claim 6. Zhang and Iwata disclose the switch of claim 1.
          Zhang does not explicitly discloses wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information.
         Iwata however discloses wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information (Iwata, par0105-0114 teaches the master device 951 transmits an Ethernet frame including a time t1 that is a transmission timing based on time … the slave device 901 acquires a time t2 that is a reception timing based on time… the slave device 901 performs synchronization processing on the basis of the held times t1, t2, and t3, and the time t4…. the slave device 901 calculates an offset O between the master time and the slave time by substituting the times t1, t2, t3, and t4 into the following expression (1) … the slave device 901 calculates −2 as the offset O and subtracts the offset O from the slave time, so as to synchronize the time of the slave device 901 itself with the time of the master device 951).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information, as taught by Iwata in the switch of Zhang, so on-vehicle communication device can recognize data creation time, and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.
          Zhang and Iwata do not explicitly disclose using a predetermined protocol.
         Ogawa however discloses using a predetermined protocol (Ogawa, par0090-0092 teaches the master device 16 sends the synchronization signal to the slave device 32 ….the master device 16 sends the synchronization signal to the slave device 32 using the method prescribed in the IEEE1588 [using a predetermined protocol] (hereinafter referred to as IEEE1588 transmission) …. the IEEE1588 may be called as Precision Time Protocol (PTP).).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of using a predetermined protocol, as taught by Ogawa in the switch of Zhang and Iwata, so a transparent clock device is used for reducing a transmission delay in an IEEE1588v2 network designed for performing phase synchronization using packet data, see Ogawa par0005.

As per claim 17. Zhang and Iwata disclose the switch of claim 10.
          Zhang does not explicitly discloses wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information.
         Iwata however discloses wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information (Iwata, par0105-0114 teaches the master device 951 transmits an Ethernet frame including a time t1 that is a transmission timing based on time … the slave device 901 acquires a time t2 that is a reception timing based on time… the slave device 901 performs synchronization processing on the basis of the held times t1, t2, and t3, and the time t4…. the slave device 901 calculates an offset O between the master time and the slave time by substituting the times t1, t2, t3, and t4 into the following expression (1) … the slave device 901 calculates −2 as the offset O and subtracts the offset O from the slave time, so as to synchronize the time of the slave device 901 itself with the time of the master device 951).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of wherein the time synchronization part performs time synchronization to correct a time based on a difference between time stamp information received from a predetermined master apparatus and a reception time of the time stamp information, as taught by Iwata in the communication system of Zhang, so on-vehicle communication device can recognize data creation time, and carry out further precise time synchronization of the on-vehicle communication device itself with the another on-vehicle communication device, see Iwata par0037.
          Zhang and Iwata do not explicitly disclose using a predetermined protocol.
         Ogawa however discloses using a predetermined protocol (Ogawa, par0090-0092 teaches the master device 16 sends the synchronization signal to the slave device 32 ….the master device 16 sends the synchronization signal to the slave device 32 using the method prescribed in the IEEE1588 [using a predetermined protocol] (hereinafter referred to as IEEE1588 transmission) …. the IEEE1588 may be called as Precision Time Protocol (PTP).).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide the functionality of using a predetermined protocol, as taught by Ogawa in the communication system of Zhang and Iwata, so a transparent clock device is used for reducing a transmission delay in an IEEE1588v2 network designed for performing phase synchronization using packet data, see Ogawa par0005.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Halford et al. (US20160129789A1) – Related art in the area of a vehicle distributed network subsystem for providing feedback to a user comprises a plurality of electronic control units (ECUs) each having an associated processor or signal conditioning device such as a filter or a gate.
• Chiba et al. (US20150341267A1)  – Related art in the area of control apparatus sets a first entry for filtering packets received by the switch in a first table included in the switch and sets a second entry including a rule for processing a packet selected by the first entry from the received packets in a second table included in the switch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONISHWAR MOHAN/Examiner, Art Unit 2442